Appeal from an order of a Special Term of the Supreme Court, entered in Madison county clerk’s office denying defendant’s motion to dismiss the complaint for insufficiency, in an action for libel. The complaint alleges that defendant, in Life magazine, pub*750lished an article concerning Cora Hebner charged with murdering her husband; that in conjunction with said article defendant published a picture of plaintiff. Such picture is in a reproduction of a page of a matrimonial journal, Cupid’s International Messenger, the article stating that Cora Hebner had advertised in the Messenger for a husband, and that such “ act ” was suspicious. The complaint charges that by defendant’s publication of the article it conveyed the libelous impression and meaning that plaintiff was connected with and had participated in the murder, and had done acts which none but a person of immoral and degrading [degraded] character would do. We think the meaning of the article is a question of fact for a jury. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.